I would find the state presented sufficient evidence to prove the possession charge and would affirm the court's judgment of conviction.
Viewing the evidence most favorably to sustaining the conviction shows that defendant lived in a house with Steven Williams and was the mother of his son. *Page 245 
The police received a number of complaints about drug dealing from the house. After obtaining a search warrant, the police noted a high volume of foot and vehicular traffic going in and out of the house. When the police entered the house to execute the search warrant, they found approximately four pounds of marijuana in a first-floor room used as an office. One pound of the marijuana was lying on a desk and kept in a clear, plastic bag. Only three people were present in the house at the time: Williams, defendant and their four-year-old child.
Possession is defined in R.C. 2925.01(K) as having control over a thing or substance. Possession need not be actual; constructive possession may be inferred when a person is conscious of the presence of the object and able to exercise dominion and control over it, even if the object is not within the person's immediate physical possession. See State v. Hankerson (1982), 70 Ohio St.2d 87, syllabus.
In State v. Scalf (1998), 126 Ohio App.3d 614, 619, we held that possession may be established where the defendant occupies the premises with others but the drugs are found in the defendant's living area and in plain view throughout the apartment. There is no question that the office was part of the living area of the house since defendant had obvious access to that room, as well as all others on the first floor of the house. The marijuana was in plain view, having been kept in a clear bag that easily revealed its contents. The house had undeniably been used for some time to traffick the marijuana, given the foot and vehicular traffic going in and out of the house and the informant's obviously reliable information to that effect.
The trial judge could find these facts constituted sufficient circumstantial evidence to support a conviction for defendant's possession of marijuana. I would affirm the conviction. *Page 246